Citation Nr: 0924968	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-30 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for leucopenia/leukemia as 
a result of exposure to radiation.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 
INTRODUCTION

The Veteran had active service from March 1975 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Muskogee, Oklahoma.  

The Veteran requested and was afforded a Video Hearing before 
the undersigned Veterans Law Judge in June 2006.  A written 
transcript of this hearing was prepared and incorporated into 
the evidence of record.  

This claim was denied by the Board in a December 2006 
decision.  The Veteran entered a timely appeal to the U.S. 
Court of Appeals for Veterans Claims (Court).  By Order dated 
in December 2008, pursuant to a joint motion, the Court 
remanded the decision denying service connection for 
leucopenia/leukemia due to radiation exposure to the Board 
for readjudication.  The joint motion noted that VA failed in 
its duty to assist the Veteran by not taking all necessary 
steps to corroborate the Veteran's claimed incident of in-
service radiation exposure.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from 
leucopenia (i.e., decreased white blood cells) and/or 
leukemia as a result of radiation exposure during his 
military service.  The Veteran explained at the June 2006 
Board hearing that he was exposed to radiation at the White 
Sands Missile Range while performing his duties as a lance 
missile crewman.  According to the Veteran's September 2005 
appeal to the Board, this exposure took place between August 
20, 1977 and October 20, 1977.  The Veteran's personnel 
records confirm that the Veteran worked as a lance missile 
crewman during his military service.  However, the parties to 
the above mentioned joint motion are of the opinion that VA 
has not yet made sufficient efforts to validate the Veteran's 
claims of radiation exposure during service, and as such, a 
remand is necessary before appellate review may proceed.  

Specifically, the RO noted in the July 2005 statement of the 
case (SOC) that the reply from the US Army White Sands 
Missile Range received by the Veteran's Member of Congress 
was negative, finding that no information was found 
concerning the Veteran's reported incident of radiation 
exposure.  However, it does not appear from the record that 
VA made any attempts of its own to verify the Veteran's 
alleged incident of radiation exposure, but rather relied on 
the letter from the Veteran's Congressman.  

Therefore, VA must make an independent effort to verify the 
Veteran's allegations of radiation exposure before appellate 
review may proceed on this claim.  Under 38 U.S.C.A. § 5103A, 
VA has a duty to assist claimants by attempting to obtain any 
relevant records held by a Federal Agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.  

Furthermore, the above cited response from the US Army White 
Sands Missile Range specifically noted that while no 
information was found concerning the Veteran's claimed 
incident, the search would be resumed if additional 
information were obtained, such as the name of the weapons 
system, whether it was an Army, Navy or Air Force system, the 
name of the supervisor at the time, or any other information 
expanding on the Veteran's definition of "hot" and the type 
of team which the Veteran has claimed was called in to deal 
with the alleged weapons problem.  The record does not 
suggest that VA has made any additional attempts to verify 
the Veteran's claims or asked the Veteran to submit the types 
of evidence requested by the White Sands Missile Range.  As 
such, additional assistance must be provided to the Veteran 
before appellate review may proceed.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided the 
opportunity to submit additional evidence 
in support of his claim.  Specifically, 
the Veteran should be notified of the type 
of information requested by the US Army 
White Sands Missile Range according to the 
April 2004 letter from the Veteran's 
Congressman.  The Veteran should be 
informed that without more specific 
information, verification of his claims of 
in-service radiation exposure may not be 
possible and this could adversely affect 
his claim.  

2. After the above steps have been 
completed, any newly obtained evidence 
should be incorporated into the Veteran's 
claims file.  Thereafter, the AMC should 
prepare a summary of the Veteran's claimed 
in-service exposure to radiation between 
August 20, 1977 and October 20, 1977 and 
contact the US Army White Sands Missile 
Range in an attempt to verify the 
Veteran's claim of radiation exposure 
between August 1977 and October 1977.  Any 
other steps deemed necessary to verify the 
Veteran's claim, such as contacting the 
National Personnel Records Center (NPRC), 
should also be undertaken.  

3. After completion of the above and any 
additional development deemed necessary, 
the expanded record should be reviewed and 
it should be determined if the Veteran's 
claim can be granted.  If the claim is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




